Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  the recitation of “capable of” as recited in claims is suggested to rephrase since it is not a positive limitation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The recitation of “a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scherer et al. (US 2008/0077541) in view of Tryggvason (US 2006/0127202, cited by application).
Regarding claim 1, Scherer teaches a system (fig. 1) comprising: 
a)    a tag (RFID 132, [0020] and [0037]) in the form of a passive radio frequency identification tag (although not explicitly taught by Scherer, it is notoriously well-known in the art for the tag to be passive or active tag, in this case, it is passive tag.  For example see Lin (US 2010/0312601), [0034]), the tag having a unique identifier associated with the tag, wherein the tag is configured to be affixed to a receptacle (130, [0020]);
b)    a database (122, fig. 2) external to the tag and comprising a plurality of unique identifiers and biographical information associated with a plurality of users ([0025]);
c)    a scanner (112) for communicating information regarding the unique identifier associated with the tag and a serial number associated with the receptacle, the scanner comprising a reader (114) for reading the unique identifier from the tag, a transmitter for communicating selectively with the database wherein the scanner receives information from and transmits information to the database, and a display for displaying information to a user ([0017] and [0018]);
d)    an antenna (inherently including for wireless communications) for sending the unique identifier associated with the tag and the serial number associated with the receptacle read by the scanner to the database;

Scherer fails to teach the automatic preclusion of pick up of the receptacle occurring with change of the capability of pick up equipment on vehicles to accomplish the pick up of the receptacle as claimed.
However, Tryggvason teaches refuse collection apparatus (fig. 1) for a refuse collecting vehicle comprising automatically preclusion of pick of the receptacle occurring with change of the capability of pick up equipment on the vehicles (computer turns off a switch and the lifting is interrupted, [0025]-[0027]).
In view of Tryggvason’s teaching, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Scherer by incorporating the teaching as taught by Tryggvason so as to prevent the service to the customer who has delinquent account. 
Regarding claim 2, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Both Scherer and Tryggvason further teach wherein the 
Regarding claim 3, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Tryggvason further teaches wherein the change of the capability of the pick up equipment on vehicles to accomplish the pick up is a change of activation and de-activation of the pick up equipment ([0027]).
Regarding claim 4, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Tryggvason further teaches wherein the system further comprises means for transferring receptacles, wherein the changes of the capability of pick up equipment is change in the capability of the means for transferring receptacles to be able to transfer receptacles ([0027]).
Regarding claim 5, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Tryggvason further teaches wherein the means for transferring receptacle is mounted on a vehicle (11, fig. 1).
Regarding claim 6, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above except for multiple means for transferring as claimed.  However, one of ordinary skill in the art at the time of the invention was made to provide multiple means for transferring as claimed since it is just a matter of mere duplication of the transferring means.  Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).
Regarding claim 7, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Tryggvason further teaches wherein the means for 
Regarding claim 8, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above.  Scherer further teaches wherein the system further comprises a controller capable of receiving a signal related to account status and capable of transmitting a signal to the means for transferring receptacles, the controller signaling the means for transferring receptacles to energize the means for transferring receptacles if the service payment status is current (fig. 2-3B).
Regarding claim 9, Scherer as modified by Tryggvason teaches all subject matter claimed as applied above except for multiple controllers as claimed.  However, one of ordinary skill in the art at the time of the invention was made to provide controllers as claimed since it is just a matter of mere duplication of the controllers.  Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887